240 Md. 738 (1966)
215 A.2d 476
TUCKER
v.
WARDEN OF THE MARYLAND HOUSE OF CORRECTION
[App. No. 66, September Term, 1965.]
Court of Appeals of Maryland.
Decided January 6, 1966.
Before PRESCOTT, C.J., and HAMMOND, MARBURY, OPPENHEIMER and McWILLIAMS, JJ.
PER CURIAM:
It appearing to the Court that the petitioner is no longer "incarcerated under sentence of * * * imprisonment" (Acts of 1965, Chapter 442), and, as a consequence thereof, his application for leave to appeal has been rendered moot, the application must, therefore, be dismissed.
Application dismissed.